By the Court.
1. Rand’s testimony was admissible and relevant to the issue, as having some tendency to prove the charge of being a common seller of intoxicating liquors. Indicia of the business or occupation — decanters, glasses, pitchers, &e. — are competent evidence, as forming one step towards the point sought for. Commonwealth v. Blood, ante, 74.
2. The instructions to the jury were correct. All the sales were within the time mentioned in the indictment. The particular time of the sales is not material.

Exceptions overruled.